
	
		I
		110th CONGRESS
		1st Session
		S. 1347
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 6, 2007
			Referred to the Committee on Natural
			 Resources
		
		AN ACT
		To amend the Omnibus Indian Advancement Act
		  to modify the date as of which certain tribal land of the Lytton Rancheria of
		  California is deemed to be held in trust and to provide for the conduct of
		  certain activities on the land.
	
	
		1.Lytton Rancheria of
			 CaliforniaSection 819 of the
			 Omnibus Indian Advancement Act (Public Law 106–568; 114 Stat. 2919) is
			 amended—
			(1)in the first sentence, by striking
			 Notwithstanding and inserting the following:
				
					(a)Acceptance of landNotwithstanding
					;
			(2)in the second sentence, by striking
			 The Secretary and inserting the following:
				
					(b)DeclarationThe
				Secretary
					;
				and
			(3)by striking the third sentence and
			 inserting the following:
				
					(c)Treatment of land for purposes of class II
				gaming
						(1)In generalSubject to paragraph (2), notwithstanding
				any other provision of law, the Lytton Rancheria of California may conduct
				activities for class II gaming (as defined in section 4 of the Indian Gaming
				Regulatory Act (25 U.S.C. 2703)) on the land taken into trust under this
				section.
						(2)RequirementThe Lytton Rancheria of California shall
				not expand the exterior physical measurements of any facility on the Lytton
				Rancheria in use for class II gaming activities on the date of enactment of
				this paragraph.
						(d)Treatment of land for purposes of class III
				gamingNotwithstanding
				subsection (a), for purposes of class III gaming (as defined in section 4 of
				the Indian Gaming Regulatory Act (25 U.S.C. 2703)), the land taken into trust
				under this section shall be treated, for purposes of section 20 of the Indian
				Gaming Regulatory Act (25 U.S.C. 2719), as if the land was acquired on October
				9, 2003, the date on which the Secretary took the land into
				trust.
					.
			
	
		
			Passed the Senate
			 November 5, 2007.
			Nancy Erickson,
			Secretary
		
	
